[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                       For the First Circuit


No. 00-1368

                          JO-ANN ALBANESE,

                       Plaintiff, Appellant,

                                 v.

                  SOCIAL SECURITY ADMINISTRATION,

                        Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF RHODE ISLAND

              [Hon. Mary M. Lisi, U.S. District Judge]


                               Before

                       Selya, Lynch and Lipez,
                           Circuit Judges.




     Jo-Ann Albanese on brief pro se.
     Margaret E. Curran, United States Attorney, Robin E. Feder,
Assistant United States Attorney, and Wayne G. Lewis, Assistant
Regional Counsel, on brief for appellee.




                         December 27, 2000
            Per Curiam. After carefully considering the briefs

and record on appeal, we affirm the Commissioner’s decision

for substantially the reasons stated in the opinions below.



            The   claimant   did   not   provide   medical   evidence

documenting that she had a disabling impairment prior to May

27, 1998.     20 C.F.R. § 416.908.        She may have suffered a

serious impairment, but that is not enough to establish

entitlement to disability benefits.          20 C.F.R. §§ 416.905,

416.912.

            Affirmed.   Loc. R. 27(c).




                                   -2-